 

Exhibit 10.1

 

SEVERANCE AND RELEASE AGREEMENT

 

This Severance and Release Agreement (“Agreement”) is made by and between
SKYWEST, INC., (“SkyWest” or “Company”) and Michael Thompson.

 

Whereas, Mr. Thompson has served as the Chief Operating Officer of SkyWest.

 

Whereas, SkyWest is a wholly-owned subsidiary of SkyWest, Inc.

 

Whereas, Mr. Thompson has become intimately familiar with the trade secrets,
codeshare partners, business plans, contracts, finances, strategies, key
employees and vendors of SkyWest.

 

Whereas, SkyWest wishes to protect this information from disclosure or
competitive use against SkyWest now and in the future.

 

Now therefore, it is the desire of the parties to enter into a written agreement
in order to establish their respective rights, duties, and obligations, resolve
all claims and differences and in consideration of the promises and
consideration more fully set forth hereinafter, and intending to be legally
bound hereby, SkyWest and Mr. Thompson mutually agree as follows:

 

1.     Consideration. SkyWest will pay Mr. Thompson a combination of cash, stock
and other benefits as set forth in the letter dated October 26, 2020,
incorporated by reference herein and attached as Exhibit A.

 

A.      The Company will withhold and pay the customary income and employment
related taxes on this consideration.

 

B.       Mr. Thompson acknowledges and agrees that it is his responsibility to
make any and all additional tax payments on this amount that may be required by
state and federal law.

 

C.       If, for any reason, at any time, a claim is made on SkyWest for unpaid
taxes of any kind on any part of the consideration described above, Mr. Thompson
agrees to indemnify SkyWest and hold them harmless against any assessments,
interest, payments and/or fines which may be imposed by paying any such claim.

 

D.       Mr. Thompson acknowledges that this consideration is in addition to
anything of value to which he is already entitled.

 

 

2.     No Consideration Absent Execution of this Agreement. Mr. Thompson
understands that the Company would not offer this consideration unless Mr.
Thompson agreed to follow the non-competition, non-solicitation, cooperation,
confidentiality and general release provisions of this Agreement and agreed to
fulfill the promises contained herein.

 



1

 

 

3.     No Other Entitlement. Mr. Thompson acknowledges that he is not entitled
to any other compensation, benefit or other payments except as consideration for
this Agreement.

 

4.     Treatment of Confidential Information, Documents and Electronic Files.
Mr. Thompson agrees to never disclose the Company’s Confidential Information to
anyone at any time for any purpose. Mr. Thompson will not, either for his own
benefit or for the benefit of a new employer or competitor, utilize Confidential
Information to damage SkyWest business interests with a current customer or to
identify customers of SkyWest in order to solicit them, provide services to them
or to otherwise unfairly compete with the companies. He further agrees to return
to SkyWest all Confidential Information contained in documents and electronic
files in his possession or control, wherever it might be located.

 

A.“Confidential Information” means any information or method of operation that
gives SkyWest an economic advantage over its competitors or potential
competitors, by virtue of the fact that the information or method is not
generally known, and which SkyWest takes reasonable steps to keep confidential.

 

B.This includes, but is not limited to, the terms of any Capacity Purchase
Agreement, pro-rate market pricing and plans, aircraft financing, aircraft
deliveries and returns, business plans and current and prospective business
opportunities with other airline partners.

 

5.    Non-Competition. After employment is terminated, Mr. Thompson agrees that
he will not:

 

A.Directly or indirectly own, manage, operate, control, be employed by, perform
services for, consult with, solicit business for, participate in, or be
connected with the ownership, management, operation, or control of any carrier
covered by 14 CFR part 121 or 135, of the Federal Air Regulations and or for any
company that currently does business with SkyWest, Inc., or SkyWest Airlines
Inc.

 

B.Without first obtaining advance permission and approval from SkyWest, Inc.,
Mr. Thompson may not be employed by, perform services for, consult with, solicit
business for, participate in, or be connected with the ownership, management,
operation, or control of any entity engaged in any form of commercial aviation
in North America. This includes entities that directly support commercial
aviation. Upon notice from Mr. Thompson of his desire to work for such entity,
SkyWest will conduct a conflict check to determine whether the entity could
utilize Mr. Thompson’s knowledge of SkyWest business plans, strategies and trade
secrets to damage or unfairly compete against SkyWest. Such approval will not be
unreasonably withheld.

 



2

 

 

6.     Non-Solicitation. After employment is terminated, Mr. Thompson will not
directly or indirectly solicit:

 

A.Any Company employee in an effort to induce that person to terminate his or
her employment with SkyWest.

 

B.Any current Company financial advisor, financier or legal counsel to offer
services to Mr. Thompson or Mr. Thompson’s employer. Such consultants owe
fiduciary and loyalty duties to SkyWest as they possess trade secrets, business
plans and confidential information noted in paragraph 4 above, creating
potential conflicts of interest, which the Companies do not waive.

 

7.   End of Employment Relationship. Mr. Thompson’s employment shall end
effective October 26, 2020, thereby terminating the employment relationship.
SkyWest shall not be obligated to pay any other sums to Mr. Thompson or to
provide any other benefits, after the date of this Agreement, except as required
by applicable law or regulation or as set forth in Exhibit A.

 

8.   At-Will. Mr. Thompson expressly admits that his employment was at-will.

 

9.   Return of Company Property. Mr. Thompson confirms that he has delivered and
returned to SkyWest his identification badges, facility keys, computer,
company-endorsed credit card, all materials described in Paragraph 4 and any
other property of the Company. Mr. Thompson has not retained any Company files
or office equipment and will not seek to use Company facilities, property or
personnel after October 26, 2020. Mr. Thompson will submit to SkyWest all
documentation required for business expenses by October 26, 2020, after which he
waives the right to seek reimbursement.

 

10 . Vacation and User Time. No further vacation or user time shall accrue under
this Agreement after October 26, 2020. Any unpaid vacation or user time will be
paid out as regular wages to Mr. Thompson in a lump sum in November 2020,
subject to standard tax withholding.

 

11.  Medical Insurance. Mr. Thompson is eligible for COBRA benefits for the
maximum period allowed under the SkyWest benefits plan. All terms of this
paragraph are subject to and limited by the terms of SkyWest’s health, dental
and vision plans, available now and as amended in the future.

 

12. Deferred Compensation and 401K Benefits. No further contributions shall be
made to the 401K or any other benefits plans, on behalf of Mr. Thompson

after October 26, 2020, and SkyWest shall make no deductions for the purpose of
funding Mr. Thompson’s 401K plan or any other benefits plan, including deferred
compensation.

 



3

 

 

13. Travel Benefits. Mr. Thompson is eligible to participate in SkyWest’s
employee travel program under the designation “Retiree-Officer.” Mr. Thompson
understands and agrees the travel program benefits may be revised, limited,
increased or entirely eliminated without creating any additional rights or
obligations between the parties. Mr. Thompson agrees he is subject to the rules
of the travel program as published and amended in the future.

 

14. General Release of Claims. Mr. Thompson knowingly and voluntarily releases
and forever discharges SkyWest, its parent companies, subsidiaries and
affiliates, and all employee benefit plans sponsored or administered by any of
them, and their current and former employees, executives, officers, directors,
board of directors, representatives, subrogors, attorneys, successors and
assigns (“Releasees”) of and from any and all claims, liabilities, demands and
causes of action, known and unknown, fixed or contingent, which Mr. Thompson has
or may claim to have as of the date of execution of this Agreement, and Mr.
Thompson covenants not to file a lawsuit asserting any such claims. This General
Release includes but is not limited to claims under:

 



A.The Railway Labor Act; B.Title VII of the Civil Rights Act of 1964, as
amended; C.The Civil Rights Act of 1991; D.Sections 1981 through 1988 of Title
42 of the United States Code, as amended; E.The Employee Retirement Income
Security Act of 1974, as amended; F.The Immigration Reform Control Act, as
amended; G.The Americans with Disabilities Act of 1990, as amended; H.The Age
Discrimination in Employment Act of 1967, as amended; I.The Equal Pay Act of
1963, as amended; J.The Fair Labor Standards Act, as amended; K.The Occupational
Safety and Health Act, as amended; L.The Family and Medical Leave Act of 1993;
M.The Utah Labor Code; N.Any other federal, state or local civil or human rights
law or any other local, state or federal law, regulation or ordinance; O.Any
public policy, contract (express, implied, oral or written), tort, or common
law; or P.Any allegation for costs, fees, or other expenses including attorneys’
fees incurred in this matter.

 

15.  No Claims Exist. Mr. Thompson represents that he has not initiated any
claim, charge, complaint or action exists in any forum or form against any of
the Releasees. Paragraphs 14, 15 and 16 are not intended to, or shall interfere
with, Mr. Thompson’s right to participate in a proceeding with any appropriate
federal, state or local government agency enforcing discrimination, labor or
whistleblower laws, nor shall this Agreement prohibit Mr. Thompson from
cooperating with any such agency in its investigation. In the event that any
such claim, charge, complaint or action is filed, Mr. Thompson agrees he shall
not be entitled to recover any relief or recovery therefrom, including costs or
attorneys’ fees.

 



4

 

 

16.  Non-Disparagement.  Mr. Thompson represents that he has not, and will not
in the future, in any way disparage SkyWest or any of the Releasees, or make or
solicit any comments, statements, remarks or the like to the media or to others,
whether in public or private, on any form of social media, or assist others in
doing so, that may be considered to be derogatory or detrimental to the good
name, reputation or business interests of the Companies or any of the Releasees.

 

17.  This Agreement Is Confidential. Mr. Thompson represents and warrants that
he will not discuss the terms of this Agreement or the negotiations leading
thereto with anyone (with the exception of his attorney, financial advisors and
spouse) and as to them, he will inform each of the confidentiality requirements
of this Agreement, and that he will not make public or disclose to anyone in any
manner the terms of this Agreement or the negotiations leading thereto unless
required to do so by law. To the extent the existence or terms of this Agreement
must be disclosed to the individuals set forth above, the Parties will advise
them of, and they shall be bound by, this Confidentiality provision.

 

18.  Dispute Resolution. Any dispute, controversy or claim arising out of or in
connection with this Agreement, or the breach, termination or invalidity thereof
(hereinafter referred to as “Dispute”), shall be settled by arbitration. There
shall be one arbitrator associated with Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), who shall apply Utah law. The place of arbitration
shall be in Salt Lake City, Utah, USA. The arbitration award shall be final and
binding upon the Parties, their successors and assigns. Notwithstanding the
foregoing, Mr. Thompson agrees that in the event he breaches any of his
obligations under this Agreement, his failure will constitute a material breach
of his obligations under this Agreement, that the damages which SkyWest would
suffer as a result of such breach would be difficult to ascertain, and that,
accordingly, SkyWest may, in addition to pursuing other remedies, obtain an
injunction in a court of law from any such violation; and no bond or other
security shall be required in connection with such injunction. SkyWest also will
be entitled to pursue all monies paid to Mr. Thompson under this Agreement and
to obtain all other remedies provided by law or equity.

 

19.  Governing Law and Interpretation. This Agreement shall be governed in
accordance with the laws of the State of Utah without regard to its conflict of
laws provision. If any provision of this Agreement shall be held void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect, and this Agreement shall be construed as if such void or unenforceable
provision were omitted; provided that in interpreting this Agreement a court
shall replace such void or unenforceable provision with an effective and legally
permissible provision the effect of which shall be identical to, or as close as
reasonably possible to, the effect of the original provision.

 



5

 

 

20.  Attorney Fees for Breach or Enforcement: If any legal action is brought to
enforce the terms of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any provision of this Agreement,
the prevailing Party shall be entitled to recover its or his reasonable attorney
fees and costs incurred in such action, in addition to any other relief to which
that Party may be entitled.

 

21.  References. Mr. Thompson’s separation from SkyWest will be designated as
“retirement.” The Companies will abide by their “no reference” policy and in
response to inquiries from any potential employers will supply Mr. Thompson
dates of employment, eligibility for rehire and job title only.

 

22 . Amendment. This Agreement may not be modified, altered or changed except
upon express written consent of all parties wherein specific reference is made
to this Agreement.

 

23.  Entire Agreement. This Agreement sets forth the entire agreement between
the Parties, and fully supersedes any prior agreements or understandings between
the Parties. The Parties acknowledge that they have not relied on any
representations, promises, or agreements of any kind made to any of them in
connection with the decision to accept this Agreement, except for those set
forth in this Agreement. This Agreement shall be binding upon the Parties, their
heirs, executors, successors and assigns.

 

24 . Section Headings. Section headings are used herein for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

 

25.  Consultation with Attorney. Mr. Thompson acknowledges that he had the
opportunity to consult with an attorney for advice regarding the effect of this
Agreement prior to signing it.

 

26.  Revocation. Mr. Thompson understands and agrees that he has 21 days from
the date he receives this Agreement to consider the terms of and to sign this
Agreement. Mr. Thompson understands that, in his sole and absolute discretion,
he may sign this Agreement prior to the expiration of the 21-day period. Mr.
Thompson further acknowledges and understands that he may revoke this Agreement
for a period of up to 7 days after he signs it (not counting the day it was
signed) and that the Agreement shall not become effective or enforceable until
the 7-day revocation period has expired nor shall any payment be made to Mr.
Thompson until the revocation period has expired. To revoke this Agreement, Mr.
Thompson must give written notice stating that he wishes to revoke the Agreement
to Russell A. Childs, SkyWest, Inc., 444 South River Road, St. George, UT 84790.

 

27 . Counterparts. This Agreement may be executed in parts and counterparts and
a facsimile or scanned signature will be considered as effective as if it were
the original.

 



6

 

 

28.  Cooperation. In the event that Mr. Thompson is identified by SkyWest legal
counsel as a necessary witness in ongoing or future litigation, Mr. Thompson
agrees to cooperate with SkyWest counsel by answering questions, providing
documents and generally making himself available for reasonable legal processes.
In doing so, Mr. Thompson shall be reimbursed for any travel costs and other
expenses and shall receive standard witness fees as allowed by law.

 

IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily execute this
Agreement as of the dates set forth below:

      For:           SKYWEST, INC.           /s/ Russell A. Childs   Date:
October 26, 2020 Russell A. Childs     President / CEO     SkyWest, Inc.        
  /s/ Michael B. Thompson   Date: October 26, 2020 Michael B. Thompson    

 



7

 